        Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 1 of 7



 1 COOLEY LLP                                   QUINN EMANUEL URQUHART &
   HEIDI L. KEEFE (178960)                      SULLIVAN, LLP
 2 (hkeefe@cooley.com)                          Kevin P.B. Johnson (Bar No. 177129)
   MARK R. WEINSTEIN (193043)                   kevinjohnson@quinnemanuel.com
 3 (mweinstein@cooley.com)                      Victoria Maroulis (Bar No. 202603)
   MATTHEW J. BRIGHAM (191428)                  555 Twin Dolphin Drive, 5th Floor
 4 (mbrigham@cooley.com)                        Redwood Shores, CA 94065
   LOWELL D. MEAD (223989)                      Telephone: (650) 801-5000
 5 (lmead@cooley.com)                           Facsimile: (650) 801-5100
   BENJAMIN S. LIN (232735)
 6 (blin@cooley.com)                            Jordan R. Jaffe (Bar No. 254886)
   MARK A. ZAMBARDA (314808)                    jordanjaffe@quinnemanuel.com
 7 (mzambarda@cooley.com)                       Iman Lordgooei (Bar No. 251320)
   3175 Hanover Street                          imanlordgooei@quinnemanuel.com
 8 Palo Alto, CA 94304-1130                     50 California Street, 22nd Floor
   Telephone: (650) 843-5000                    San Francisco, CA 94111
 9 Facsimile: (650) 849-7400                    Telephone: 415-875-6600
                                                Facsimile: 415-875-6700
10 COOLEY LLP
   MICHAEL G. RHODES (116127)                   Attorneys for Defendants
11 (rhodesmg@cooley.com)                        BLACKBERRY LIMITED and
   MATTHEW D. CAPLAN (260388)                   BLACKBERRY CORPORATION
12 (mcaplan@cooley.com)
   101 California Street
13 San Francisco, CA 94111-5800
   Telephone: (415) 693-2000
14 Facsimile: (415) 693-2222

15 Attorneys for Plaintiff
   FACEBOOK, INC.
16
                                 UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
                                       OAKLAND DIVISION
19
   FACEBOOK, INC.,                              CASE NO. 4:18-cv-05434-JSW
20 a Delaware corporation
                                                JOINT STATEMENT IN RESPONSE TO
21                 Plaintiff,                   TENTATIVE RULINGS AND
                                                QUESTIONS RE MARKMAN HEARING
22         vs.                                  (DKT. 78)
23 BLACKBERRY LIMITED, a Canadian
   corporation, and BLACKBERRY
24 CORPORATION, a Delaware corporation,

25                 Defendants.
26
27

28

                                                                    Case No. 4:18-cv-05434-JSW
                                                     JOINT STATEMENT RE MARKMAN HEARING
        Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 2 of 7



 1          Plaintiff Facebook, Inc. (“Facebook”) and Defendants BlackBerry Limited and BlackBerry

 2 Corporation (collectively, “BlackBerry”), by and through their respective counsel, respectfully

 3 submit the following joint statement in response to the Court’s Order Re Tentative Rulings And

 4 Questions Re Markman Hearing (Dkt. No. 78) (“Order”).

 5          The parties have met and conferred in an effort to narrow the issues in dispute. Facebook

 6 hereby notifies the Court that Facebook accepts the Court’s tentative ruling regarding the

 7 preamble of claim 20 of the ’698 patent. (Order at 9.) The parties have not yet further narrowed

 8 the issues in dispute.

 9          The parties hereby submit their responses to the Court’s questions where the Court asked

10 for additional or alternative constructions. (Id. at 13.) The parties expect to address all other

11 questions in the Court’s Order and the outstanding disputes related to Court’s tentative rulings at

12 the Markman hearing. In the event any additional submission in advance of the Markman hearing

13 would be helpful, the parties would be happy to submit it.

14      1. “Central location”
15          The Court asked: “In the interest of clarifying this dispute, can the parties propose a more

16 precise term or description in place of ‘location’?” (Order at 3.)

17          Facebook’s position:
18          Facebook proposes “integrated set of components.”
19          BlackBerry’s position:
20          BlackBerry proposes “a building or facility housing an integrated set of components.”

21      2. “Feature”
22          The Court asked: “Assuming that the Court determines that ‘features’ are not limited to

23 offerings or characteristics of telephone service, do the parties dispute any other aspect of the

24 ‘plain meaning’ of the terms ‘feature’ and ‘feature enhancement’? If yes, could both parties

25 provide their interpretation of the ‘plain meaning’ of those terms?” (Order at 4-5.)

26          Facebook’s position:
27          The plain meaning of “feature” is “distinctive characteristic or attribute.” The plain

28 meaning of “feature enhancement” is “enhancement of a distinctive characteristic or attribute.”

                                                      -2-                     Case No. 4:18-cv-05434-JSW
                                                               JOINT STATEMENT RE MARKMAN HEARING
         Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 3 of 7



 1           BlackBerry’s position:
 2           If the Court determines that “feature” is not limited to an offering or characteristic of a

 3 telephone service, without waiving its position that “feature” and “feature enhancement” have a

 4 particularized meaning within the context of the ’759 patent consistent with its proposed

 5 construction, BlackBerry does not otherwise dispute Facebook’s proposed “distinctive

 6 characteristic or attribute” construction.

 7       4. “dedicated security processor”
 8           The Court asked: “BlackBerry’s construction appears to be one of only two reasonable

 9 constructions, the other being ‘a security processor dedicated to accessing and validating a file’—

10 the functions recited in the claims. Would Facebook prefer this narrower construction?” (Order at

11 6.)

12           Facebook’s position:
13           Facebook would not prefer this narrower construction.

14       5. “operating state” and “operational state”
15           The Court asked: “Does the agreed-to definition of ‘state’ encompass operating systems?”

16 (Order at 7.)

17           Joint position:
18           Under the agreed-to definition of “state,” an operating system itself is not a “state” though
19 an operating system may be capable of operating in one of multiple different states.

20       10. “generic signaling interface channel”
21           The Court asked: “The specification implies that the unique advantage of using a GSI

22 channel is that ‘the exchange of local IP addresses is only done when both parties permit such an

23 exchange.’ (’231 Patent, 13:33-36.) Neither party’s construction accounts for this advantage. Is

24 there a construction that would properly capture this aspect of using a GSI channel?” (Order at

25 12-13.)

26           Facebook’s position:
27           No, because no proper construction imports limitations from the preferred embodiment.

28           BlackBerry’s position:

                                                        -3-                     Case No. 4:18-cv-05434-JSW
                                                                 JOINT STATEMENT RE MARKMAN HEARING
        Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 4 of 7



 1         Yes, BlackBerry’s proposed construction properly captures the advantage identified by the

 2 Court, which derives from the only description of GSI channel provided in the intrinsic

 3 evidence—not a “preferred embodiment.” To the extent the Court believes an alternative

 4 construction is required, BlackBerry proposes a modification to the Court’s tentative construction

 5 to capture the aspect of a GSI channel noted by the Court: “a channel used only to establish an

 6 initial connection in which local IP addresses are exchanged if the parties permit such an

 7 exchange.” BlackBerry will provide an explanation justifying its proposal at the Markman

 8 hearing.

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     -4-                    Case No. 4:18-cv-05434-JSW
                                                             JOINT STATEMENT RE MARKMAN HEARING
      Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 5 of 7



 1 DATED: October 24, 2019          COOLEY LLP

 2

 3
                                      By /s/ Heidi L. Keefe
 4                                      HEIDI L. KEEFE (178960)
                                        (hkeefe@cooley.com)
 5                                      MARK R. WEINSTEIN (193043)
                                        (mweinstein@cooley.com)
 6
                                        MATTHEW J. BRIGHAM (191428)
 7                                      (mbrigham@cooley.com)
                                        LOWELL D. MEAD (223989)
 8                                      (lmead@cooley.com)
                                        BENJAMIN S. LIN (232735)
 9                                      (blin@cooley.com)
                                        MARK A. ZAMBARDA (314808)
10
                                        (mzambarda@cooley.com)
11                                      3175 Hanover Street
                                        Palo Alto, CA 94304-1130
12                                      Telephone: (650) 843-5000
                                        Facsimile: (650) 849-7400
13
                                        COOLEY LLP
14
                                        MICHAEL G. RHODES (116127)
15                                      (rhodesmg@cooley.com)
                                        MATTHEW D. CAPLAN (260388)
16                                      (mcaplan@cooley.com)
                                        101 California Street
17                                      San Francisco, CA 94111-5800
18                                      Telephone: (415) 693-2000
                                        Facsimile: (415) 693-2222
19
                                        Attorneys for Plaintiff
20                                      FACEBOOK, INC.
21

22

23

24

25

26
27

28

                                         -5-                    Case No. 4:18-cv-05434-JSW
                                                 JOINT STATEMENT RE MARKMAN HEARING
      Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 6 of 7



 1 DATED: October 24, 2019          QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
 2

 3

 4                                    By /s/ Iman Lordgooei
                                        Kevin P.B. Johnson (Bar No. 177129)
 5                                      kevinjohnson@quinnemanuel.com
                                        Victoria Maroulis (Bar No. 202603)
 6                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 7
                                        Redwood Shores, CA 94065
 8                                      Telephone: (650) 801-5000
                                        Facsimile: (650) 801-5100
 9
                                        Jordan R. Jaffe (Bar No. 254886)
10                                      jordanjaffe@quinnemanuel.com
11                                      Iman Lordgooei (Bar No. 251320)
                                        imanlordgooei@quinnemanuel.com
12                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
13                                      Telephone: 415-875-6600
                                        Facsimile: 415-875-6700
14

15                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
16                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
17                                      Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
18                                      865 S. Figueroa Street, 10th Floor
19                                      Los Angeles, CA 90017
                                        Telephone: (213) 443-3000
20                                      Facsimile: (213) 443-3100

21                                      Attorneys for Defendants
                                        BLACKBERRY LIMITED and BLACKBERRY
22
                                        CORPORATION
23

24

25

26
27

28

                                         -6-                    Case No. 4:18-cv-05434-JSW
                                                 JOINT STATEMENT RE MARKMAN HEARING
        Case 4:18-cv-05434-JSW Document 80 Filed 10/24/19 Page 7 of 7



 1                               ATTESTATION OF CONCURRENCE
 2          I am the ECF user whose ID and password are being used to file this Joint Statement in

 3 Response to the Court’s Order Re Tentative Rulings And Questions Re Markman Hearing (Dkt. No.
   78). Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has
 4
   concurred in the filing of this document.
 5

 6 Dated: October 24, 2019

 7
                                                             /s/ Iman Lordgooei
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       -7-                      Case No. 4:18-cv-05434-JSW
                                                                 JOINT STATEMENT RE MARKMAN HEARING
